Per Curiam.
This, so far from being a case of retained possession, is one in which delivery'preceded the sale. Properly speakings; there was not a sale, but a contract to sell at a future day ; and th| delivery in the meantime was a loan subject to be turned into- a sal^ by compliance with certain conditions. The plaintiff had received the possession as a purchaser, and it cannot be denied that the property had been vested in him. The consideration of his contract to sell to his bailees was their assumption, as principals, to pay his debt contracted for the purchase money. He had, in fact, purchased for their accommodation. That, however, was an arrangement to which his own vendor was not a party, and did not extinguish the original liability to him. The plaintiff continued to be debtor as to his vendor, and why not owner as to his bailees and their creditors. He was so by his contract of purchase; and by his contract to sell he was to cease to be so only at a time named. There was no touch of fraud in this; and the title must be taken to have been according to the ostensible purport of the contract. The transaction was all bailment with a contingent contract to sell, on the principle of Myers v. Harvey, 2 Penns. Rep. 481. The plaintiff was, therefore, entitled to recover.
Judgment affirmed.